United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cherry Hill, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2153
Issued: May 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 25, 2006 appellant filed a timely appeal of the September 13, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied his claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of appellant’s claim.
ISSUE
The issue is whether appellant is entitled to a schedule award.
FACTUAL HISTORY
Appellant, a 72-year-old retired letter carrier, was involved in an employment-related
motor vehicle accident on February 14, 1978. The Office accepted his claim for cervical strain.
Appellant continued to work for approximately 23 years following his 1978 injury. However,
during this timeframe, he experienced a number of recurrences of disability associated with his
February 14, 1978 cervical injury.

Appellant filed a claim for a schedule award on February 21, 2001. In a February 26,
2004 report, Dr. Kenneth C. Peacock, a Board-certified orthopedic surgeon, provided three
alternative impairment ratings regarding appellant’s cervical, thoracic and lumbosacral spine,
which ranged from six to seven percent impairment of the whole person.1 With respect to the
existence of any upper extremity impairment, Dr. Peacock explained that because appellant’s
physical examination did not support a finding of cervical radiculopathy, there was no
impairment (zero percent) attributable to either upper extremity.
The district medical adviser reviewed the case record and, in a report dated March 2,
2006, found that appellant did not have any upper extremity impairment (zero percent) secondary
to either neurological or radiculopathic problems.
Believing there was a conflict of medical opinion between Dr. Peacock and the district
medical adviser, the Office referred appellant for an impartial medical evaluation to determine if
he had any permanent impairment of the upper extremities attributable to the February 14, 1978
employment injury.
In a June 13, 2006 report, Dr. David A. Bundens, a Board-certified orthopedic surgeon
and impartial medical examiner, diagnosed cervical disc disease. He further noted that, while
appellant had radicular complaints, his left arm was neurologically normal and he had full
strength and full sensation. Dr. Bundens found that appellant had a DRE cervical category II
impairment, which represented five percent impairment of the whole person. He also indicated
that appellant had reached maximum medical improvement in 2001.
On August 28, 2006 Dr. Henry J. Magliato, a Board-certified orthopedic surgeon and
Office medical adviser, noted that Dr. Bundens had assigned five percent impairment of the
whole person based on appellant’s cervical condition, but assigned nothing for the extremities.
Based on the impartial medical examiner’s June 13, 2006 report, Dr. Magliato opined that
appellant had zero percent impairment of the right upper extremity. Dr. Magliato explained that
there was no mention in the June 13, 2006 report of any radicular complaints and no abnormal
findings recorded. He also assigned zero percent impairment of the left upper extremity because
Dr. Bundens found appellant’s left arm was neurologically normal.
By decision dated September 13, 2006, the Office denied appellant’s claim for a schedule
award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
1

Dr. Peacock employed varying methodology to assess appellant’s back condition. Under the diagnosis-related
estimate (DRE) method, he found that appellant had degenerative arthritis of the cervical spine, loss of flexibility
and suggestions of radicular pain without objective findings. Dr. Peacock rated appellant’s condition as DRE
cervical category II, with a corresponding seven percent whole person impairment. Alternatively, he found six
percent whole person impairment when applying the specific spinal disorders method. Finally, Dr. Peacock also
applied the range of motion method, which resulted in a whole person impairment rating of seven percent.

2

and organs of the body.2 No schedule award is payable for a member, function or organ of the
body that is not specified in the Act or in the implementing regulations.3 The Act’s list of
scheduled members includes the eye, arm, hand, fingers, leg, foot and toes.4 Additionally, the
Act specifically provides for compensation for loss of hearing and loss of vision.5 By authority
granted under the Act, the Secretary of Labor added the breast, kidney, larynx, lung, penis,
testicle, ovary, uterus and tongue to the list of scheduled members.6
The Act, however, does not specify the manner by which the percentage loss of a
member, function or organ shall be determined. To ensure consistent results and equal justice
under the law, good administrative practice requires the use of uniform standards applicable to
all claimants. The implementing regulation has adopted the American Medical Association,
Guides to the Evaluation of Permanent Impairment as the appropriate standard for evaluating
schedule losses.7 Effective February 1, 2001, schedule awards are determined in accordance
with the A.M.A., Guides (5th ed. 2001).8
ANALYSIS
Both Dr. Peacock and Dr. Bundens provided whole person impairment ratings with
respect to appellant’s loss of function in his back. However, neither the Act nor the regulations
provide for the payment of a schedule award for the permanent loss of use of the back or the
body as a whole.9 Therefore, appellant is not entitled to a schedule award based on the spinerelated whole person impairment ratings provided by Dr. Peacock and Dr. Bundens. To the
extent that appellant’s accepted cervical strain resulted in permanent impairment to his upper
extremities, an award would be appropriate under the Act. But neither Dr. Peacock nor
Dr. Bundens found any upper extremity impairment attributable to his accepted cervical strain.
Appellant had not complained about his right upper extremity and Dr. Bundens noted that the left
upper extremity was neurologically normal, with full strength and full sensation. Dr. Peacock
indicated that, in the absence of evidence of cervical radiculopathy, there was no impairment
attributable to either upper extremity. Accordingly, the Board finds that the medical evidence of
record fails to establish that appellant has permanent impairment of a scheduled member. The
Office, therefore, properly denied appellant’s claim for a schedule award.

2

5 U.S.C. § 8107(a), (c) (2000).

3

Henry B. Floyd, III, 52 ECAB 220, 222 (2001).

4

5 U.S.C. § 8107(c).

5

Id.

6

5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404(a) (2006).

7

20 C.F.R. § 10.404.

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

9

Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

3

CONCLUSION
Appellant has not established entitlement to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

